Exhibit 10.1

 

 

 

 

 

 

 

 

 

AMERICAN STATES WATER COMPANY

 

2013 NON-EMPLOYEE DIRECTORS STOCK PLAN

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1          General Description

1

 

 

 

Section 2.          Definitions

1

 

 

 

Section 3.          Effective Date; Duration

2

 

 

 

Section 4.          Stock Units Awards

3

 

 

 

4.1

Annual Award

3

 

 

 

4.2

Crediting of Dividend Equivalents to Accounts

3

 

 

 

4.3

Units and Other Amounts Vest Immediately

3

 

 

 

4.4

Distribution of Benefits

3

 

 

 

Section 5.          Changes in Capital Structure

4

 

 

 

5.1

Adjustments

4

 

 

 

5.2

Corporate Transactions-Assumption or Termination of Awards

4

 

 

 

Section 6.          Shares Subject to the Plan; Share Limits

5

 

 

 

6.1

Shares Available for Issuance

5

 

 

 

6.2

Share Limits; Cut Backs

5

 

 

 

6.3

Fractional Shares; Minimum Issue

5

 

 

 

Section 7.          Administration

5

 

 

 

7.1

The Administrator

5

 

 

 

7.2

Committee Action

5

 

 

 

7.3

Rights and Duties; Delegation and Reliance; Decisions Binding

5

 

 

 

Section 8.          Amendment and Termination; Shareholder Approval

6

 

 

 

8.1

Amendment and Termination

6

 

 

 

8.2

Shareholder Approval

6

 

 

 

Section 9.          Miscellaneous

6

 

 

 

9.1

Limitation on Participants’ Rights

6

 

 

 

9.2

Beneficiaries

7

 

 

 

9.3

Non-Transferability

7

 

 

 

9.4

Obligations Binding Upon Successors

7

 

 

 

9.5

Governing Law; Severability

8

 

 

 

9.6

Compliance with Laws

8

 

 

 

9.7

Limitations on Rights Associated with Units

8

 

 

 

9.8

Plan Construction

8

 

 

 

9.9

Headings Not Part of Plan

8

 

 

 

9.10

Section 409A

8

 

i

--------------------------------------------------------------------------------


 

AMERICAN STATES WATER COMPANY

2013 NON-EMPLOYEE DIRECTORS STOCK PLAN

 

 

Section 1.                               General Description

 

The American States Water Company 2013 Non-Employee Directors Stock Plan (the
“Plan”) provides for grants of stock units to non-employee directors.  The
purposes of the Plan are (a) to attract, motivate and retain eligible directors
of the Company by providing to them stock-based compensation, and (b) to
encourage directors to increase their stock ownership in the Company.

 

Section 2.                               Definitions

 

Whenever the following terms are used in this Plan they shall have the meaning
specified below unless the context clearly indicates to the contrary:

 

“Account” means the bookkeeping account maintained by the Company on behalf of
each Participant that is credited with Award Units and Dividend Equivalents in
accordance with Section 4.

 

“Award Units” means Stock Units credited pursuant to Sections 4.1 and any
Dividend Equivalents credited thereon pursuant to Section 4.2.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the Common Shares of the Company, subject to adjustment
pursuant to Section 5.

 

“Committee” means the Board, the Compensation Committee or any other Committee
of the Board acting under delegated authority from the Board.

 

“Company” means American States Water Company, a California corporation, and its
successors and assigns.

 

“Dividend Equivalent” means, with respect to a Participant’s Account, the amount
of cash dividends or other cash distributions paid by the Company on that number
of shares of Common Stock that is equal to the number of Stock Units then
credited to the Participant’s Account as of the applicable measurement date for
the dividend or other distribution, which amount shall be allocated as
additional Stock Units to the Participant’s Account pursuant to Section 4.2.

 

“Distribution Date” means the date that is ninety days following the date of
each grant.

 

“Effective Date” means May 21, 2013, subject to shareholder approval at the 2013
annual meeting of shareholders.

 

1

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Fair Market Value” on any date means (1) if the stock is listed or admitted to
trade on a national securities exchange, the closing price of the stock listed
on The Wall Street Journal website (www.online.wsj.com), of the principal
national securities exchange on which the stock is so listed or admitted to
trade, on such date, or, if there is no trading of the stock on such date, then
the closing price of the stock as quoted on such website on the next preceding
date on which there was trading in such shares; (2) if the stock is not listed
or admitted to trade on a national securities exchange, the last price for the
stock on such date, as furnished by the National Association of Securities
Dealers, Inc. (“NASD”) through the NASDAQ National Market Reporting System or a
similar organization if the NASD is no longer reporting such information; (3) if
the stock is not listed or admitted to trade on a national securities exchange
and is not reported on the National Market Reporting System, the mean between
the bid and asked price for the stock on such date, as furnished by the NASD or
a similar organization; or (4) if the stock is not listed or admitted to trade
on a national securities exchange, is not reported on the National Market
Reporting System and if bid and asked prices for the stock are not furnished by
the NASD or a similar organization, the value as established by the Committee at
such time for purposes of this Plan.

 

“Non-Employee Director” means a member of the Board who is not an officer or
employee of the Company or a subsidiary.

 

“Participant” means any person who has been granted Award Units under this Plan.

 

“Plan” means the American States Water Company 2013 Non-Employee Directors Stock
Plan.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Stock” means a share of Common Stock.

 

“Stock Unit or Unit” means a non-voting unit of measurement which is deemed for
bookkeeping and payment purposes to represent one outstanding share of Common
Stock of the Company solely for purposes of determining benefits under this
Plan, established pursuant to the grant of Award Units under Sections 4.1, or in
respect of Dividend Equivalents under Section 4.2, and payable solely in a share
of Stock, on a one-for-one basis.

 

“2013 Annual Meeting”  means the Company’s 2013 annual meeting of shareholders.

 

Section 3.                               Effective Date; Duration

 

The effective date of the Plan is May 21, 2013, subject to approval of the
Company’s shareholders at their 2013 annual meeting.  No awards may be granted
under the Plan after May 20, 2023.  The Plan shall continue in effect until all
matters relating to Stock Units and the administration of the Plan have been
completed and all payments of benefits have been made.

 

2

--------------------------------------------------------------------------------


 

Section 4.                               Stock Units Awards

 

4.1       Annual Award.

 

(a)        As of the date of each annual meeting of the shareholders commencing
in 2013, the Account of each Non-Employee Director in office immediately
following the annual meeting shall be credited with a number of Stock Units (the
“Compensation Stock Units”) equal to (1) two times the amount of the
then-current annual retainer payable by the Company for services rendered as a
director for such year (or, if there is no such annual retainer, the average
amount of cash compensation received by such Non-Employee Director during the
prior fiscal year), divided by (2) the Fair Market Value of Common Stock on the
last trading date prior to such annual meeting.

 

(b)        Annual grants that would otherwise exceed the maximum number of
shares allotted for issuance under the Plan contained in Section 6.1 shall be
prorated within such limitation pursuant to Section 6.2.

 

4.2       Crediting of Dividend Equivalents to Accounts.

 

(a)        As of each dividend payment date, a Non-Employee Director’s Account
shall be credited with additional Stock Units in an amount equal to the Dividend
Equivalents representing dividends payable as of such dividend payment date on a
number of shares equal to the aggregate number of Units credited to the
Participant’s Account divided by the Fair Market Value of a share of Common
Stock on the dividend payment date.

 

(b)        Stock Units credited in respect of Dividend Equivalents shall be paid
in Stock at the same time and the same manner as the Stock Units to which they
relate.

 

4.3       Units and Other Amounts Vest Immediately.  All Units or other amounts
credited to a Non-Employee Director’s Account shall be at all times fully vested
and not subject to a risk of forfeiture ninety days after the date of grant.

 

4.4       Distribution of Benefits.  Notwithstanding anything herein to the
contrary, the portion of a Non-Employee Director’s Account attributable to Stock
Units granted pursuant to Section 4.1 (and any Dividend Equivalents attributable
to such Stock Units) shall be distributed in accordance with this Section 4.4.

 

(a)        Commencement of Benefits Distribution.  With respect to each grant of
Stock Units to a Non-Employee Director, the Non-Employee Director shall be
entitled to receive such Stock Units (including Dividend Equivalents applicable
to such Stock Units) on the Distribution Date.

 

(b)        Manner of Distribution.  Upon the Distribution Date for each grant,
the Company shall, subject to Section 6.2, deliver to the Participant (or his or
her Beneficiary, as applicable) a number of shares of Stock equal to the number
of Stock Units (as adjusted pursuant to Section 5, if applicable) to which the
Participant is then entitled under the terms of Section 4.4.  Such distribution
shall be made in a lump sum as soon as administratively practicable, but no
later than 30 days, following the applicable Distribution Date.

 

3

--------------------------------------------------------------------------------


 

Section 5.                               Changes in Capital Structure

 

5.1       Adjustments.  Upon (or, as may be necessary to effect the adjustment,
immediately prior to):  any reclassification, recapitalization, stock split
(including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, or other reorganization; any
spin-off, split-up, or similar extraordinary dividend distribution in respect of
the Common Stock; or any exchange of Common Stock or other securities of the
Corporation, or any similar, unusual or extraordinary corporate transaction in
respect of the Common Stock; then the Committee shall equitably and
proportionately adjust (1) the number and type of shares of Common Stock (or
other securities) that thereafter may be made the subject of awards (including
the specific share limits, maximums and numbers of shares set forth elsewhere in
this Plan), (2) the number, amount and type of shares of Common Stock (or other
securities or property) subject to any outstanding awards, (3) the grant of any
outstanding awards, and/or (4) the securities, cash or other property
deliverable upon payment of any outstanding awards, in each case to the extent
appropriate to preclude the enlargement or dilution of rights and benefits under
such awards.

 

It is intended that, if possible, any adjustments contemplated by the preceding
paragraph be made in a manner that satisfies applicable legal, tax (including,
without limitation and as applicable in the circumstances, Section 424 of the
Code, Section 409A of the Code and Section 162(m) of the Code) and accounting
(so as to not trigger any charge to earnings with respect to such adjustment)
requirements.

 

Without limiting the generality of Section 7.3, any good faith determination by
the Committee pursuant to this Section 5.1 shall be conclusive and binding on
all persons.

 

5.2       Corporate Transactions-Assumption or Termination of Awards.  Upon the
occurrence of any of the following:  any merger, combination, consolidation, or
other reorganization; any exchange of Common Stock or other securities of the
Corporation; a sale of all or substantially all the business, stock or assets of
the Corporation; a dissolution of the Corporation; or any other event in which
the Corporation does not survive (or does not survive as a public company in
respect of its Common Stock); then the Committee may make provision for a cash
payment in settlement of, or for the assumption, substitution or exchange of any
or all outstanding share-based awards or the cash, securities or property
deliverable to the holder of any or all outstanding share-based awards, based
upon, to the extent relevant under the circumstances, the distribution or
consideration payable to holders of the Common Stock upon or in respect of such
event.

 

The Committee may adopt such valuation methodologies for outstanding awards as
it deems reasonable in the event of a cash or property settlement.

 

In any of the events referred to in this Section 5.2, the Committee may take
such action contemplated by this Section 5.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Committee deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares.

 

4

--------------------------------------------------------------------------------


 

Without limiting the generality of Section 7.3, any good faith determination by
the Committee pursuant to its authority under this Section 5.2 shall be
conclusive and binding on all persons.

 

Section 6.                               Shares Subject to the Plan; Share
Limits

 

6.1       Shares Available for Issuance.  Subject to adjustment under Section 5,
the aggregate number of shares of Stock that may be issued or delivered under
the Plan shall not exceed 500,000 shares, and the aggregate number of shares of
Stock that may be delivered to any individual in a calendar year shall not
exceed 5,000 shares.  Stock delivered by the Company under the Plan shall be
shares of authorized and unissued shares of Stock and shall be fully paid and
non-assessable when issued.

 

6.2       Share Limits; Cut Backs.  If any award or crediting of Stock Units
would cause the sum of the shares of Stock previously issued and shares issuable
under outstanding awards under the Plan to exceed the maximum number of shares
authorized under the Plan, the Company shall prorate among the Non-Employee
Directors the award of Stock Units.  If and for so long as no available share
authorization remains, no additional Stock Units shall be credited and cash
shall be paid in lieu of dividend equivalents under Section 4.2 for such
duration.

 

6.3       Fractional Shares; Minimum Issue.  Fractional share interests may be
accumulated but shall not be issued.  Cash will be paid or transferred in lieu
of any fractional share interests that remain upon a distribution under the
Plan.

 

Section 7.                               Administration

 

7.1       The Administrator.  The Administrator of this Plan shall be the
Compensation Committee; provided that the Board may from time to time appoint
the Board as a whole or any other Committee to serve as administrator of this
Plan.  The participating members of any Committee so acting shall include, as to
decisions in respect of participants who are subject to Section 16 of the
Exchange Act, only those members who are Non-Employee Directors (as defined in
Rule 16b-3 promulgated under the Exchange Act).  Members of any Committee so
acting shall not receive any additional compensation for administration of this
Plan.

 

7.2       Committee Action.  A member of the Committee shall not vote or act
upon any matter which relates solely to himself or herself as a Participant in
this Plan.  Action of the Committee with respect to the administration of this
Plan shall be taken pursuant to a majority vote or (assuming compliance with
Section 7.1) by unanimous written consent of its members.

 

7.3       Rights and Duties; Delegation and Reliance; Decisions Binding. 
Subject to the limitations of this Plan, the Committee shall be charged with the
general administration of this Plan and the responsibility for carrying out its
provisions, and shall have powers necessary to accomplish those purposes,
including, but not by way of limitation, the following:

 

(a)        To construe and interpret this Plan;

 

5

--------------------------------------------------------------------------------


 

(b)        To resolve any questions concerning the amount of benefits payable to
a Participant (except that no member of the Committee shall participate in a
decision relating solely to his or her own benefits);

 

(c)                               To make adjustments under Section 5 and all
other determinations required by this Plan;

 

(d)                             To maintain all the necessary records for the
administration of this Plan; and

 

(e)                               To make and publish forms, rules and
procedures for the administration of this Plan.

 

The determination of the Committee made in good faith as to any disputed
question or controversy and the Committee’s determination of benefits payable to
Participants, including decisions as to adjustments under Section 5, shall be
conclusive and binding for all purposes of this Plan.  In performing its duties,
the Committee shall be entitled to rely on information, opinions, reports or
statements prepared or presented by:  (i) officers or employees of the Company
whom the Committee believes to be reliable and competent as to such matters; and
(ii) counsel (who may be employees of the Company), independent accountants and
other persons as to matters which the Committee believes to be within such
persons’ professional or expert competence.  The Committee shall be fully
protected with respect to any action taken or omitted by it in good faith
pursuant to the advice of such persons.  The Committee may delegate ministerial,
bookkeeping and other non-discretionary functions to individuals who are
officers or employees of the Company.

 

Section 8.                               Amendment and Termination; Shareholder
Approval

 

8.1       Amendment and Termination.  Subject to Section 8.2, the Board shall
have the right to amend this Plan in whole or in part from time to time or may
at any time suspend or terminate this Plan; provided, however, that, except as
contemplated by Section 5, no amendment or termination shall cancel or otherwise
adversely affect in any way, without his or her written consent, any
Participant’s rights with respect to Stock Units credited to his or her
Account.  Any amendments authorized hereby shall be stated in an instrument in
writing, and all Participants shall be bound by such amendment.  Changes
contemplated by Section 5 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.1.

 

8.2       Shareholder Approval.  The Plan, any grant, action, crediting or
vesting prior to shareholder approval, shall be subject to approval of the Plan
by the shareholders of the Company and, to the extent required under applicable
law or listing agency rule, required by the provisions of Section 8.1, or deemed
necessary or advisable by the Board, any amendment to the Plan shall be subject
to shareholder approval.

 

Section 9.                               Miscellaneous

 

9.1       Limitation on Participants’ Rights.  Participation in this Plan shall
not give any person the right to continue to serve as a member of the Board or
any rights or interests other than as expressly provided herein.  This Plan
shall create only a contractual obligation on the part

 

6

--------------------------------------------------------------------------------


 

of the Company as to such amounts and shall not be construed as creating a trust
or fiduciary relationship between the Company, the Board, the Committee, and any
Participant or other person.  This Plan, in and of itself, has no assets. 
Participants shall have only the rights of a general unsecured creditor of the
Company with respect to amounts credited and benefits payable, if any, on their
Accounts, and rights no greater than the right to receive the Common Stock (or
equivalent value as a general unsecured creditor) with respect to Accounts. 
Participants shall not be entitled to receive actual dividends or to vote Shares
until after delivery of the Shares.

 

9.2       Beneficiaries.

 

(a)        Beneficiary Designation.  Upon forms provided by the Company each
Non-Employee Director may designate in writing the Beneficiary or Beneficiaries
(as defined in Section 9.2(b)) whom such Non-Employee Director desires to
receive any amounts payable under the Plan after his or her death.  Beneficiary
designation forms shall be effective on the date that the form is received by
the Corporate Secretary.  A Non-Employee Director may from time to time change
his or her designated Beneficiary or Beneficiaries without the consent of such
Beneficiary or Beneficiaries by filing a new designation in writing with the
Corporate Secretary.  However, if a married Non-Employee Director wishes to
designate a person other than his or her spouse as Beneficiary, such designation
shall be consented to in writing by the spouse.  The Non-Employee Director may
change any election designating a Beneficiary or Beneficiaries without any
requirement of further spousal consent if the spouse’s consent so provides. 
Notwithstanding the foregoing, spousal consent shall not be necessary if it is
established that the required consent cannot be obtained because the spouse
cannot be located or because of other circumstances prescribed by the
Committee.  The Company and the Committee may rely on the Non-Employee
Director’s designation of a Beneficiary or Beneficiaries last filed in
accordance with the terms of the Plan.

 

(b)        Definition of Beneficiary.  A Participant’s “Beneficiary” or
“Beneficiaries” shall be the person, persons, trust or trusts (or similar
entity) designated by the Participant or, in the absence of a designation,
entitled by will or the laws of descent and distribution to receive the
Participant’s benefits under this Plan in the event of the Participant’s death,
and shall mean the Participant’s executor or administrator if no other
Beneficiary is identified and able to act under the circumstances.

 

9.3       Non-Transferability.  A Participant’s rights and interests under the
Plan in respect to Stock Units, including amounts payable or Stock deliverable
under or in respect thereof, may not be assigned, pledged, or transferred except
in the event of a Participant’s death, to a designated beneficiary as provided
in Section 9.2(b) above, or in the absence of such designation, by will or the
laws of descent and distribution.

 

The above transfer restrictions shall not apply to transfers to the Company or
transfers pursuant to a court order.

 

9.4       Obligations Binding Upon Successors.  Obligations of the Company under
this Plan shall be binding upon successors of the Company.

 

7

--------------------------------------------------------------------------------


 

9.5       Governing Law; Severability.  The validity of this Plan and any
agreements entered into under the Plan or any of its provisions shall be
construed, administered and governed in all respects under the laws of the State
of California.  If any provisions of this Plan shall be held by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof shall continue to be fully effective.

 

9.6       Compliance with Laws.  This Plan and the offer, issuance and delivery
of shares of Common Stock and/or the payment of benefits under this Plan are
subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal securities law) and
to such approvals by any listing, agency or any regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith.  Any securities delivered under this Plan
shall be subject to prior registration or such restrictions as the Company may
deem necessary or desirable to assure compliance with all applicable legal
requirements, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as it
may reasonably request to assure such compliance.

 

9.7       Limitations on Rights Associated with Units.  A Non-Employee
Director’s Account shall be a memorandum account on the books of the Company. 
The Units credited to a Non-Employee Director’s Account shall be used solely as
a device for the determination of the number of shares of Stock to be
distributed to the Participant in accordance with this Plan.  The Units shall
not be treated as property or as a trust fund of any kind.  No Participant shall
be entitled to any voting or other shareholder rights with respect to Units
credited under this Plan.  The number of Units credited to a Participant’s
Account shall be subject to adjustment in accordance with Section 5 and the
terms of this Plan.

 

9.8       Plan Construction.  It is the intent of the Company that transactions
pursuant to this Plan satisfy and be interpreted in a manner that satisfies the
applicable conditions for exemption under Rule 16b-3 promulgated under the
Exchange Act (“Rule 16b-3”) so that, to the extent consistent therewith, the
crediting of Units and the payment of Stock will be entitled to the benefits of
Rule 16b-3 or other exemptive rules under Section 16 of the Exchange Act and
will not be subjected to avoidable liability thereunder.

 

9.9       Headings Not Part of Plan.  Headings and subheadings in this Plan are
inserted for reference only and are not to be considered in the construction of
the provisions hereof.

 

9.10     Section 409A.  It is the intent that the payments under this Plan shall
comply with or be exempt from Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively, “Code §409A”),
and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance with or exempt from Code §409A.  A termination
of service shall not be deemed to have occurred for purposes of this Plan unless
such termination is also a “separation from service” within the meaning of Code
§409A.  Notwithstanding any other payment schedule provided herein to the
contrary, if the Non-Employee Director is deemed on the date of termination to
be a “specified employee” within the meaning of that term under Code §409A, then
to the extent required under Code §409A such payment shall be delayed until the
six month anniversary of such termination or the Non-Employee Director’s death.

 

8

--------------------------------------------------------------------------------